      Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 1 of 20



                          UNITED STATES DISTRICT COURT •
                       FOR THE MIDDLE DISTRICT OF ALABAMA                             "4
                                NORTHERN DIVISION
                                                                                  DEC -9 P 12: 50
FRED NEKOUEE,individually,                                                 OF.SRA P. HACKETT. CLii
                                                                             U.S. DtSTRICT COURT
               Plaintiff,                                                   MIDDLE DISTRICT ALA

v.                                                           case No. 011.   lq         /031
SOUTH EAST INVESTMENT GROUP,LLC,:
an Alabama Limited Liability Company, :

               Defendant.
                                                 /

                                          COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, FRED NEKOUEE,individually, on his behalf and on behalfofall other mobility

impaired individuals situilarly situated (sometimes referred to as "Plaintiff% hereby sues the

Defendant, SOUTH EAST INVESTMENT GROUP, LLC, an Alabama Limited Liability

Company (sometimes referred to as "Defendanr), for Injunctive Relief, and attorney's fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq.("ADA").

        1.     Plaintiff, Fred Nekouee, is an individual who resides in Tampa, Florida, in the

County of Hillsborough.

       2.      Defendant's property, a portion of the shopping center known as the Montgomery

Towne Center, is located at 4001 Eastern Boulevard, Montgomery, Alabama, 36116, in the

County of Montgomery(sometimes referred to as the "subject property").

       3.      Venue is properly located in the Middle District of Alabama because venue lies in

the judicial district ofthe situs ofthe subject property. The Defendant's property is located in and

does business within this judicial district.
      Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 2 of 20



          4.   Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act,42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

          5.   Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis and requires the use of a wheelchair for mobility. Mr. Nekouee travels to Montgomery,

Alabama every three to six months to attend heavy equipment auctions and/or to visit heavy

equipment dealerships, where he compares prices to equipment available in other areas, and to

evaluate whether to buy or sell heavy equipment.

     6.        Fred Nekouee has visited the subject property on several occasions, including

March 16, 2018, and October 11, 2018, which visits form the basis of this lawsuit. The Plaintiff

plans to return to the property to avail himselfofthe goods and services offered to the public at the

property since he likes the food at Subway and enjoys shopping at Roses, and it is conveniently

located close to and/or on the way to/from the heavy equipment auctions and dealerships. He

recently visited the subject property on October 24, 2019. He has definite plans to return to this

area on March 17-21,2020 to attend a heavy equipment auction, and on various future dates to be

determined, and would like to eat and shop at the Defendant's property if that property is made

accessible to him.

     7.        The Plaintiff has encountered architectural barriers at the subject property. The

barriers to access that the Plaintiff encountered at the property have endangered his safety,

impaired his ability or those accompanying him to park a vehicle, and impaired his ability to

access the property due to excessively steep slopes and cross-slopes in the parking lot, changes in
      Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 3 of 20



elevation in paths of travel, slopes of walking surfaces, ground openings, and inaccessible

restrooms.

     8.        The Plaintiffs need to use a wheelchair limits his mobility when surfaces are not

nearly flat. The Plaintiff cannot move up or down steep inclines in his wheelchair because he lacks

the strength and also risks tipping his wheelchair forwards or backwards. Excessively steep cross

slopes can cause the Plaintiff to be unstable in his wheelchair and such excessively steep slopes

pose a risk of causing the Plaintiff to tip over sideways in his wheelchair. Similarly, excessive

changes in elevation or gaps in walking surfaces made it difficult for him to navigate about the

property, and inaccessible restrooms make it difficult or impossible for him to relieve himself,

wash his hands, etc.

     9.        On his visits to the subject property, the Plaintiff encountered excessively steep

slopes and cross-slopes in the parking lot, access aisles and walking surfaces, as well as extreme

gaps and changes in elevation. The Plaintiff additionally encountered and observed barriers to

access in the men's restroorn; and so, he also tried to use the women's restroom,in which women's

restroom he also encountered and observed similar barriers to access.

    10.        The Plaintiff is deterred from visiting the subject property even though he enjoys

eating and shopping there because of the difficulties he will experience there until the property is

made accessible to him.

    11.        Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA,28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is a portion of the
        Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 4 of 20



Montgomery Towne Center, which is located at 4001 Eastern Boulevard, Montgomery, Alabama,

36116, in the County of Montgomery

         12.   Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendant's non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraphs 18 through 105 of this

Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation ofthe ADA by the Defendant.

         13.   Fred Nekouee desires to visit the subject property not only to avail himself of the

goods and services available at the property but to assure himself that this property is in

compliance with the ADA so that he and others similarly situated will have full and equal

enjoyment of the property without fear of discrimination.

         14.   The Defendant has discriminated against the individual by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations ofthe buildings, as prohibited by 42 U.S.C. § 12182 et seq.

         15.   The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation ofthe ADA by failing to, inter alia, have accessible facilities by January 26,

1992(or January 26, 1993,if Defendant has 10 or fewer employees and gross receipts of$500,000

or less).

         16.   The subject property herein was originally constructed subsequent to January 26,

1993.

         17.   Preliminary inspections of the Defendant's property has shown that violations

exist. The violations that Fred Nekouee personally encountered and observed include, but are not

limited to:
      Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 5 of 20



        18.    In the parking lot, the parking space for disabled patrons in front of Roses(the set

of spaces towards the west) has excessive running slope, as steep as 1:29.4 (3.4%), which is

steeper than the maximum allowed slope of 1:48(2%) slope, in violation of Federal Law 2010

ADAAG § 502.4. This makes it difficult for an individual in a wheelchair to stay stable while

getting in and out ofthe vehicle in the parking space.

       19.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       20.     In the parking lot, the parking space for disabled patrons in front of Roses (the set

ofspaces to the east) has excessive running slope, as steep as 1:20(5%), which is steeper than the

maximum allowed slope of 1:48(2%)slope, in violation of Federal Law 2010 ADAAG § 502.4.

This makes it difficult for an individual in a wheelchair to stay stable while getting in and out ofthe

vehicle in the parking space.

       21.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       22.     In the parking lot, the front section ofthe parking space for disabled patrons in front

of Subway has excessive cross slope, as steep as 1:14.1 (7.1%), which is steeper than the

maximum allowed slope of 1:48(2%)slope, in violation of Federal Law 2010 ADAAG § 502.4.

The excessive slope makes it very difficult for an individual in a wheelchair to stay stable while

getting in and out ofthe vehicle in the parking space.

       23.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       24.     In the parking lot, the front section ofthe parking space for disabled patrons in front

of Roses(the set ofspaces to the west) has excessive cross slope, as steep as 1:19.2(5.2%), which
      Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 6 of 20



is steeper than the maximum allowed slope of 1:48(2%)slope, in violation of Federal Law 2010

ADAAG § 502.4. The excessive slope makes it difficult for an individual in a wheelchair to stay

stable while getting in and out ofthe vehicle in the parking space.

       25.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       26.     In the parking lot, the front section of the parking space for disabled patrons with

van in front of Roses(the set ofspaces to the west)has excessive running slope, as steep as 1:26.3

(3.8%), which is steeper than the maximum allowed slope of 1:48 (2%) slope, and makes it

difficult for an individual in a wheelchair to stay stable while getting in and out ofthe vehicle in the

parking space in violation of Federal Law 2010 ADAAG § 502.4.

       27.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       28.     In the parking lot, the front section of the parking space for disabled patrons with

van in front of Roses(the set ofspaces to the east) has excessive running slope, as steep as 1:18.5

(5.4%), which is steeper than the maximum allowed slope of 1:48 (2%) slope, and makes it

difficult for an individual in a wheelchair to stay stable while getting in and out ofthe vehicle in the

parking space in violation of Federal Law 2010 ADAAG § 502.4.

       29.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       30.     In the parking lot, the parking space for disabled patrons with van in front of Roses

(the set of spaces to the west) has excessive cross slope, as high as 1:12.8 (7.8%), which is

dangerously steeper than the maximum allowed slope of 1:48(2%)slope, in violation of Federal
      Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 7 of 20



Law 2010 ADAAG § 502.4. The excessive slope makes an individual in a wheelchair very

unstable while getting in and out ofthe vehicle in the parking space.

       31.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       32.     In the parking lot, the front section of the parking space for disabled patrons with

van in front of Roses (the set of spaces to the east) has excessive cross slope, as steep as 1:17.2

(5.8%), which is steeper than the maximum allowed slope of 1:48 (2%) slope, in violation of

Federal Law 2010 ADAAG § 502.4. The excessive slope makes an individual in a wheelchair

unstable while getting in and out ofthe vehicle in the parking space.

       33.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       34.     In the parking lot, the change in elevation from the parking to the accessible ramp

for disabled patrons in front ofSubway is 1 inch and greater than the maximum allowed change of

0.5 inch which makes an individual in a wheelchair unstable or unable to move in violation of

Federal Law 2010 ADAAG §§ 502.4 and 303.3.

       35.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       36.     In the parking lot, the change in elevation at the storm water drain grate in the

access aisle for disabled patrons in front of Subway is 1.5 inches and greater than the maximum

allowed level change of0.5 inch which makes an individual in a wheelchair unstable or unable to

move in violation ofFederal Law 2010 ADAAG §§ 502.4 and 303.3.

       37.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.
      Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 8 of 20



       38.      In the parking lot, the change in elevation in the parking space for disabled patrons

in front of Roses (the set of spaces to the west) is 1 inch and greater than the maximum allowed

level change of0.5 inch which makes an individual in wheelchair unstable or unable to move in the

parking space in violation ofFederal Law 2010 ADAAG §§ 502.4 and 303.3.

       39.      The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       40.      In the parking lot, the running slope ofthe front section ofthe access aisle serving

the disabled parking spaces in front of Subway near the storm water drain grate is 1:32.3 (3.1%),

which exceeds the maximum allowed slope of 1:48 (2%) in violation of Federal Law 2010

ADAAG § 502.4. This makes it difficult for an individual in a wheelchair to stay stable on the

access aisle.

       41.      The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       42.      In the parking lot, the running slope ofthe front section ofthe access aisle serving

the disabled parking spaces in front ofSubway at the storm water drain grate is 1:7.1 (14%), which

exceeds the maximum allowed slope of 1:48(2%)in violation of Federal Law 2010 ADAAG §

502.4. This makes it difficult for an individual in a wheelchair to stay stable on the access aisle.

       43.      The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       44.      In the parking lot, the running slope ofthe front section ofthe access aisle serving

the disabled parking spaces in front ofRoses(the set ofspaces to the west)is 1:32.3(3.1%), which

exceeds the maximum allowed slope of 1:48(2%)in violation of Federal Law 2010 ADAAG §

502.4. This makes it difficult for an individual in a wheelchair to stay stable on the access aisle.
      Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 9 of 20



       45.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       46.     In the parking lot, the running slope ofthe access aisle serving the disabled parking

spaces in front of Roses (the set of spaces to the east) near the storm water drain grate is 1:9.1

(11%), which dangerously exceeds the maximum allowed slope of 1:48 (2%) in violation of

Federal Law 2010 ADAAG § 502.4. This makes it difficult for an individual in a wheelchair to

stay stable on the access aisle.

       47.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       48.     In the parking lot, the cross slope ofthe front section ofthe access aisle serving the

disabled parking spaces in front of Roses(the set ofspaces to the east) near the storm water drain

grate is 1:8.2 (12.2%), which dangerously exceeds the maxirnurn allowed slope of 1:48(2%)in

violation ofFederal Law 2010 ADAAG § 502.4. This makes it very difficult for an individual in a

wheelchair to stay stable on the access aisle.

       49.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       50.     The running slope ofthe walking surface from Roses to the Subway is 1:14.3(7%)

and steeper than the maximum allowed slope of 1:20 (5%) in violation of Federal Law 2010

ADAAG § 403.3. This makes it difficult for an individual in a wheelchair to control his speed on

the walking surface.

       51.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 10 of 20



       52.      The running slope ofthe accessibility ramp in front ofRoses is 1:9.9(10.1%)which

is greater than the 1:12(8%)permitted, in violation of Federal Law 2010 ADAAG § 405.2. This

makes it difficult for an individual in a wheelchair to climb the ramp and access the store.

       53.      The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       54.      The slope of the accessibility curb ramp sides or flares in front of HP Beauty

Supply are 1:7.6 (13.2 %)which is greater than the 1:10(10%)permitted, in violation of Federal

Law 2010 ADAAG § 406.3. The excessive flare slope does not accommodate maneuvering for an

individual in a wheelchair while climbing up or may cause hazardous overturn while going down

the ramp.

       55.      The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       56.      The transition from the access aisles of the parking place marked for disabled use,

to the curb ramp leading to the accessible route to the closed Winn Dixie contains change oflevel

of 1 inch and greater than the maximum allowed level change of 0.5 inch which makes it very

difficult for an individual in a wheelchair to move,in violation of Federal Law 2010 ADAAG §§

303.3, 405.4.

       57.      The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       58.      The drain grate opening in parking lots ground surface in front of Subway is 1 inch

wide and greater than the maximum allowed gap of0.5 inch which stops the wheelchair tires of a

disabled individual, in violation ofFederal Law 2010 ADAAG § 302.3.
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 11 of 20



       59.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       60.     The force needed to open the Roses meds restroom door is 12 pounds which

ekceeds the maximum allowed force of 5 pounds (22.2 N) which makes it very difficult for an

individual in a wheelchair to open the door in violation ofFederal Law 2010 ADAAG § 404.2.9.

       61.     The removal of the bathers to access referenced in the foregoing paragraph is

readily achievable.

       62.     The Roses meds restroom door pull side maneuvering clearance in a latch

approach perpendicular to the doorway is 40 inches where wall clearance is at least 24 inches. This

maneuvering clearance is less than 48 inches which is the minimum clearance as required by

Federal Law 2010 ADAAG Sections § 404.2.4, and makes it difficult for an individual in a

wheelchair to open the door.

       63.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       64.     The side wall grab bar in Roses meds restroom only extends 48 inches from the

rear wall and does not extend the minimum required length of 54 inches (1370 mm) minimum

from the rear wall which makes it very difficult for an individual in wheelchair to support himself

using the grab bar to sit on the toilet in violation ofFederal Law 2010 ADAAG § 604.5.1.

       65.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       66.     The lavatory pipes and valves under the sink in Roses meds restroom are not

insulated which can cause skin burn and injury for an individual in a wheelchair when using the

lavatory in violation of Federal Law 2010 ADAAG § 606.3 and 606.5.
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 12 of 20



       67.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable,

       68.     The toilet paper dispenser in Roses men's restroom is outside the reach range of an

individual in a wheelchair, which dispenser centerline is 13 inches from the front of the water

closet and not between 7 inches minimum and 9 inches maximum, and is in violation of Federal

Law 2010 ADAAG § 604.7.

       69.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       70.     The paper towel dispenser lever in Roses men's restroom is 61 inches above the

floor, outside the reach range of individual in wheelchair, minimum of 15 inches (380 mm)

maximum of48 inches(1220 mm),and outside the reach range ofan individual in a wheelchair,in

violation ofFederal Law 2010 ADAAG § 308.2.1.

       71.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       72.     In the Roses men's restroom, the door lock requires tight grasping, pinching, or

twisting ofthe wrist and cannot be opened with a closed fist or loose grip of a disabled individual

in a wheelchair in violation ofFederal Law 2010 ADAAG § 309.4 and 404.2.7.

       73.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       74.     The accessible toilet compartment door pull in Roses men's restroom is not

provided on both sides of the door near the latch which is in violation of Federal Law 2010

ADAAG Section § 604.8.1.2, which makes it difficult for an individual in a wheelchair to open

and close the compartment door.
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 13 of 20



       75.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       76.     The force needed to open the Roses women's restroom door is 9 pounds which

exceeds the maximum allowed force of 5 pounds (22.2 N) which makes it difficult for an

individual in a wheelchair to open the door in violation of Federal Law 2010 ADAAG § 404.2.9.

       77.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       78.     The Roses women's restroom door pull side maneuvering clearance in a latch

approach perpendicular to the doorway is 37 inches where wall clearance is at least 24 inches. This

maneuvering clearance is less than 48 inches which is the minimum clearance as required by

Federal Law 2010 ADAAG Sections § 404.2.4, and makes it difficult for an individual in a

wheelchair to open the door.

       79.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       80.     The rear wall grab bar in the Roses women's restroom only extends 14 inches and

22 inches from the centerline of the water closet and does not extend the minimum of 12 inches

(305 mm)on one side and 24 inches(610 mm)on the other side which rnakes it difficult for an

individual in a wheelchair to support himself using the grab bar to sit on toilet in violation of

Federal Law 2010 ADAAG §§ 604.5.2.

       81.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       82.     The side wall grab bar in the Roses women's restroom only extends 46 inches from

the rear wall and does not extend the minimum required length of54 inches(1370 mm)minimum
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 14 of 20



from the rear wall which makes it very difficult for an individual in a wheelchair to support himself

using the grab bar to sit on toilet in violation ofFederal Law 2010 ADAAG § 604.5.1.

         83.   The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

         84.   The top height ofthe lavatory sink in Roses women's restroom is 35 inches which is

higher than the maximum counter surface of 34 inches which makes it very difficult for an

individual in a wheelchair to use the lavatory in violation of the Federal Law 2010 ADAAG §

606.3.

         85.   The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

         86.   The lavatory pipes and valves under the sink in the Roses women's restroom are not

insulated which can cause skin burn and injury for an individual in a wheelchair when using the

lavatory in violation ofFederal Law 2010 ADAAG §§ 606.3 and 606.5.

         87.   The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

         89.   The toilet paper dispenser in the Roses women's restroom is outside the reach range

of an individual in a wheelchair, which dispenser centerline is 16.5 inches from the front of the

water closet and not between 7 inches minimum and 9 inches maximum, and is in violation of

Federal Law 2010 ADAAG § 604.7.

         90.   The retnoval of the barriers to access referenced in the foregoing paragraph is

readily achievable.
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 15 of 20



       91.     The water closet or toilet in Roses women's restroom does not have the flush

control mounted on the open and wide side ofthe clear floor space, which makes it difficult for an

individual in a wheelchair to flush the toilet, in violation of Federal Law 2010 ADAAG § 604.6.

       92.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       93.     In the Roses womes restroom, the door hardware (latch or lock) requires tight

grasping, pinching, or twisting ofthe wrist and cannot be opened with a closed fist or loose grip of

a disabled individual in a wheelchair in violation of Federal Law 2010 ADAAG § 309.4 and

404.2.7.

       94.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       95.     The accessible toilet compartment door pull in Roses women's restroom is not

provided on both sides of the door near the latch which is in violation of Federal Law 2010

ADAAG Section § 604.8.1.2, which makes it difficult for an individual in wheelchair to open and

close the compartment door.

       96.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       97.     The Subway restroom door pull side maneuvering clearance in a front approach

beyond the latch and parallel to the doorway is 8 inches and less than the minimum clearance of 18

inches, which makes it difficult for an individual in a wheelchair to open the door in violation of

Federal Law 2010 ADAAG Sections § 404.2.4.

       98.     The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 16 of 20



       99.     The rear wall grab bar in the Subway restroom only extends 9 inches and 27 inches

from the centerline ofthe water closet and does not extend the minimum of 12 inches(305 mm)on

one side and 24 inches (610 min) on the other Side which makes it difficult for an individual in

wheelchair to support himself using the grab bar to sit on toilet in violation of Federal Law 2010

ADAAG §§ 604.5.2.

       100.    The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       101.    The protrusion in the Subway restroom ofthe wall-mounted paper towel dispenser

with leading edge between 27 inches(685 min)and 80 inches(2030 min)above the finish floor is

10 inches and more than 4 inches (100 mm)maximum horizontally which can cause a head hit

accident for a person in a wheelchair or a blind person while approaching the lavatory,in violation

ofFederal Law 2010 ADAAG § 307.2.

       102.    The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       103.    The toilet paper dispenser in the Subway restroom is outside the reach range of an

individual in a wheelchair, which dispenser centerline is 5 inches from the front ofthe water closet

and not between 7 inches minimum and 9 inches maximum, and is in violation of Federal Law

2010 ADAAG § 604.7.

       104.    The removal of the barriers to access referenced in the foregoing paragraph is

readily achievable.

       105.    The accessible features ofthe facility are not maintained,creating barriers to access

for the Plaintiff as set forth herein, in violation of28 CFR §36.211.
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 17 of 20



       106.    All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines(ADAAG),and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       107.    The discriminatory violations described in paragraphs 18 through 105 are not an

exclusive list of the Defendant's ADA violations. Plaintiff requires the inspection of the

Defendant's place of public accommodation in order to photograph and measure all of the

discriminatory acts violating the ADA and all ofthe barriers to access.

       108.    The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendant's buildings and its facilities, and have otherwise been discriminated against and

darnaged by the Defendant because ofthe Defendant's ADA violations, as set forth above.

       109.    The individual Plaintiff, and all others similarly situated will continue to suffer

such discrimination, injury and damage without the immediate relief provided by the ADA as

requested herein.

       110.    In order to remedy this discriminatory situation, the Plaintiffrequires an inspection

a the Defendant's place of public accommodation in order to determine all of the areas of
non-compliance with the Americans with Disabilities Act.

       111.    Defendant has discriminated against the individual by denying them access to full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 18 of 20



all offered goods, services, facilities, privileges, advantages or accommodations to individuals

with disabilities; and by failing to take such efforts that may be necessary to ensure that no

individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because ofthe absence of auxiliary aids and services.

       112.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted.

       113.    Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       114.    Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant's place of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was

designed and constructed for first occupancy subsequent to January 26, 1993,as defined in 28 CFR

36.401, then the Defendant's facility must be readily accessible to and useable by individuals with

disabilities as defined by the ADA.

       115.    Notice to Defendant is not required as a result ofthe Defendant's failure to cure the

violations by January 26, 1992(or January 26, 1993,if Defendant has 10 or fewer employees and
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 19 of 20



gross receipts of $500,000 or less). A11 other conditions precedent have been met by Plaintiff or

waived by the Defendant.

       116.    Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter subject property to

make those facilities readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA;or by closing the facility until such time as the Defendant cures

its violations ofthe ADA.

       WHEREFORE,Plaintiff respectfully requests:

               a.      The Court issue a Declaratory Judgment that determines that the Defendant

at the commencement of the subject lawsuit is in violation of Title III of the Americans with

Disabilities Act,42 U.S.C. § 12181 et seq.

               b.      Injunctive relief against the Defendant including an order to make all

readily achievable alterations to the facility; or to make such facility readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require the

Defendant to make reasonable modifications in policies, practices or procedures, when such

modifications are necessary to afford all offered goods, services, facilities, privileges, advantages

or accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services.

               c.      An award of attorney's fees, costs and litigation expenses pursuant to 42

U.S.C. § 12205.
     Case 2:19-cv-01031-WKW-SMD Document 1 Filed 12/09/19 Page 20 of 20




              d.      Such other relief as the Court deems just and proper, and/or is allowable

under Title III ofthe Americans with Disabilities Act.


              Respectfully submitted,

              Dated: /Z/ 6



                                                         Patrick     Lyle      Doman,         Esq.
                                                         (#ASB-9530-Q41G)
                                                         285 South Foster Street
                                                         Dothan, AL 36301
                                                         (334)200-6032
                                                         patrick.lyle.doman@grnail.com

                                                         Brandon A. Rotbart, Esq.
                                                         pro hac vice pending
                                                         Fuller,Fuller & Associates, P.A.
                                                         12000 Biscayne Blvd., Suite 502
                                                         North Miami,FL 33181
                                                         (305)891-5199
                                                         (305)893-9505 — Facsirnile
                                                         rotbart@rotbartlaw.com

                                                         Counsel for Plaintiff Fred Nekouee
